Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 8/12/2020.
Claims 1, 3, 4, 6 and13 have been amended.
Claim 2 was previously cancelled.
Claims 1 and 3-21 are pending. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/12/2020.
Response to Amendments/Arguments
Applicant’s amendments and arguments as it relates to the 35 USC § 101 rejection and the pending claims have been considered and are persuasive. Claims 1 and 3-21 are directed to a process (an act, or series of acts or steps), and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices); thus, each of the claims fall within one of the four statutory categories. Independent claim1 (and similar independent claim 13)  a method that allows for creating, receiving, determining, comparing, activating, and controlling operation of equipment in a facility. The claims recite limitations for determining correlations between energy use, energy drivers and control parameters of equipment in a computing environment. Giving the broadest reasonable interpretation of the claims, the invention is a method directed to certain methods for organizing human activity relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions) of abstract ideas. However, the claim recites the combination of additional elements of controlling operation of the energy equipment. Thus the claim as a whole integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner of “…compare the data received from the other IT systems and energy consumption of the energy equipment types to the one or more energy models to determine if an unexpected change in facility energy use associated with a change in a business operation at the facility has occurred; and control operation of the energy equipment in the facility responsive to a determination that the change in the business operation has occurred…”. Independent claim 13 recites, a similar limitation of “…adjust one or more operating parameters of the one or more energy consuming and/or energy producing devices at the facility…”. 
With respect to applicant’s remarks regarding the 35 USC 103 rejection and the prior art, applicant’s arguments have been considered but are not persuasive. Moreover, applicant’s amendments necessitated new grounds of rejection, therefore they are moot. Examiner has modified the rejection and addressed each of applicant’s claims in this Non-Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al., US Patent Application Publication No US 2011/0282505A1, in view of Desai et al., US Patent Application Publication No US 2013/0173322A1.
With respect to Claim 1,
Tomita discloses,
an analysis engine including at least one facility data input and at least one output (Fig 1, ¶27: “…power management device…supplies …¶28…meter reading terminal device…”) and 5 configured to: create instances of predefined energy model templates to model, different equipment types being represented by different energy model templates (Fig 2, … electrical equipment control table 48 … energy consumption model…”;¶29: “…includes devices subjected to a power consumption suppression at the consumer, such as an air conditioner, and a lighting equipment…”), the energy model templates defining one or more of input energy use, energy drivers, and/or control parameters for the respective energy equipment types (¶39: “…The system-operation management server 20 manages the electric generating capacity of an electricity generator, etc., sets a demand suppression plan level of the whole power system, and supplies the plan to the power demand/supply management server 10…”;¶60: “…energy consumption model 50 is data defining a model for predicting a electricity daily load curve relative to the electrical-equipment control contents of each consumer, a weather condition, and an electricity unit meter-charge, etc…)
receive, through the at least one facility data input, facility data from other information technology (IT) systems of the facility related to the one or more of input energy use, energy driver, and/or control parameters for the respective equipment types;(Fig 1, ¶35: “…The power management device 1 includes a power demand/supply management server 10, a system-operation management server 20, a  a consumer DB (Data Base) 40, a communication server 60, and a meter-reading server 70…”;Fig 2, ¶42: “…The consumer DB 40 stores data relating to the equipment of the consumer needing a power supply and setting of such equipment…”;¶44: “…the electrical equipment control table (electrical equipment control information) 48, electrical-equipment-control-table evaluation data 49, and energy consumption model 50….”;¶54:”… FIG. 3A, the comfort restraint data 471 has electrical equipment 21 subjected to restraint and a parameter thereof in association with a cost evaluation value within a range of the possible value of that parameter…”;¶55: “…when the maximum set temperature of each air conditioner from 12:00 to 13:00 is between 23.degree. C. to 28.degree. C., the set temperature is across plural ranges in the table of the comfort restraint data 471 at 12:00 to 13:00, the higher cost evaluation value is taken, which is "60". However, when the set temperature is across plural ranges, an average value thereof may be taken…”;¶60: “…FIG. 2, the electrical equipment control table 48 is data defining the control contents to the electrical equipment 21 in a year at each consumer…”)
determine correlations between the input parameters of energy use, energy drivers, and control parameters of the different energy equipment types and develop one 15 or more energy models predicting energy use of the different energy equipment types based on the energy drivers and control parameters (¶60,¶61: “…As shown in FIG. 4, the lectrical equipment control table 48 has control target information 482 and control contents information 483 in association with each other for each applied period 481…”;¶66: “…The energy consumption model 50 is data defining a model for predicting a electricity daily load curve relative to the electrical-equipment control contents of each consumer, a weather condition, and an electricity unit meter-charge, etc…”;¶67: “…a following (formula 1) is an example model that predicts 48 pieces of power consumption per 30 minutes in a day from parameters, such as a weather condition (an external temperature), an air conditioner set temperature, and an electricity unit meter-charge per 30 minutes…”;¶83: “…The power demand/supply management server 10 simulates a electricity daily load curve, an annual electricity bill, and a total cost evaluation value, etc., using the generated energy consumption model and the control preference data 47 relating to a condition on the comfort of the consumer and an annual electricity bill, and generates the best electrical equipment control table 48…”;¶103) 
Tomita discloses all of the above limitations, Tomita does not distinctly describe the following limitations, but Desai however as shown discloses,
compare the data received from the other IT systems and energy consumption of the energy equipment types to the one or more energy models to determine if an unexpected change in facility energy use associated with a change in a business operation at the facility has occured (Fig 4, ¶22-¶24; ¶22: “…detecting abnormal events, and  event-based management, at step 404 this is initiated when an abnormal event is detected. An abnormal event may be any unusual or unexpected energy consumption, which is not consistent with historical usage patterns 312 and/or expected patterns 308 based upon the profile 304. The controller 102 may be programmed to identify and/or infer a specific cause for an abnormal event. For example, the controller 102 may be programmed and configured to detect that a particular appliance is switched on at a time when, according to the profile 304, the premises is not usually occupied and the appliance is not usually in use…”)
control the activity of energy equipment in a facility(Fig 4, ¶22-¶24; ¶22: “…Managing energy consumption may also include activating and deactivating appliances…”; ¶82: “…automatically activate and/or deactivate the appliance in such circumstances…..”)
control operation of the energy equipment in the facility responsive to a determination that the change in business operation has occurred(¶22-¶24; ¶22: “…detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances…”¶82: “…the controller 102 determines whether an automated response is available for the particular abnormal event detected. For example, in the case of particular appliances the controller 102 may be programmed to automatically activate and/or deactivate the appliance in such circumstances… automatically shut down an appliance, such as an air conditioner, when it is unexpectedly active at particular times of day, and/or in particular weather conditions”)
Tomita discloses a power demand/supply management system which can minimize an effect to a comfort while allowing individual consumers to accomplish a goal of saving money on electricity, and which can ensure an appropriate demand suppressing plan level of a whole power system. Desai teaches a method, system and apparatus for managing energy consumption associated with particular premises. Desai further provides "context-aware" management of energy consumption associated with a particular premises, such as an office, domestic home, or other energy-consuming facility. In particular, each such premises may be characterised by its own unique profile, which can be updated adaptively in response to ongoing actual usage patterns, thereby enabling ongoing monitoring and management of energy consumption that is specific (ie customised) to the premises. Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai since 

With respect to Claim 3,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the analysis engine is configured to receive 30 feedback from the user that (a) confirms whether or not the correlations presented are valid (¶22: “…A step of activating or deactivating an appliance may include requesting confirmation by a human operator, and may involve the manual and/or automated operation of the appliance via a remote interface…”; and (b) steps the analysis engine should take to account for the change in business operation(¶22: “…managing energy consumption may include detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances, where suitable facilities are available to do so… may also include alerting a human operator if it is detected that one or more appliances may have inadvertently been left on…”)
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the 

With respect to Claim 4,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the steps the analysis engine should take include one of adjusting the energy model for the energy equipment for just the instance of the change in business operation (¶86: “…the user interface also enables an operator to provide control input to the controller 102. For example, the operator may be enabled to turn particular appliances on and off, to change appliance settings, and to direct other operations of the controller 102. This facility may be used to reduce power consumption, by turning off unused appliances, or to activate appliances that may be required outside "normal" usage periods or patterns. For example, a user may wish to activate a heater and/or other appliances for the benefit of a person who is home due to illness on a weekday, and to avoid being provided with alerts relating to the abnormal use of such appliances. If the operator uses the graphical interface to issue control instructions, the decision step 420 directs flow to step 422, wherein the controller 102 applies the requested controls …”)
and updating the energy model for the energy equipment to indicate a permanent change to the correlations 5 between the energy use of energy equipment and the energy drivers and control parameters of the energy equipment based on data associated with the instance of the change in business operation(¶21: “…adaptively updating the energy profile, may be repeated over one or more subsequent time periods…the rate and/or magnitude of updates are reduced over time as compared with the initial update cycle. As noted above, the initial energy profile may be based upon one or more templates, for example relating to the function and/or geographical location of the premises. Accordingly, initially allowing larger and/or more rapid updates to the profile facilitates adaptation of the templates to actual characteristics of the premises…”; ¶33:”…adaptively update the information representing the energy profile of the premises, based upon the recorded energy usage; and [0034] use the information representing the energy profile of the premises, and the actual recorded energy usage, to manage energy consumption associated with the premises…”;¶78: “…initially a relatively high adaptation rate may be employed, and/or the extent to which the parameters of the profile 304 may be modified, can be relatively large. This enables the process 300 to adapt a generic profile to reflect actual characteristics of the premises at a relatively rapid rate…”)
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to Claim 5, 
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the analysis engine is configured to suggest actions to bring energy equipment operation back into a range predicted by the one or more 10 energy models and to receive input from the user accepting or declining implementation of the actions.(¶14: “…this approach enables an automated system to make "intelligent" presentations of information as well as recommendations of practical energy-saving measures. Users (eg home owners and office administrators) are thus empowered to make decisions in relation to their energy consumption without the need to review and interpret large quantities of data relating to the energy consumption associated with the premises…”;¶83: “…the controller 102 may be programmed to send an SMS message to one or more cellular telephone numbers advising of the abnormal event. The human operator is therefore alerted to the event, and may take appropriate corrective action, if warranted…”;¶109: “…The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile…”;¶110: “…The system may also be configured to provide the user with suggestions for improving energy efficiency, and/or introduce automated controls to implement such strategies…”)
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai since it allows for detecting abnormal events and making "intelligent" presentations of information as well as recommendations of practical energy-saving measures. (¶14, ¶110).

With respect to Claim 6,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the analysis engine is configured to output one or more signals through the at least one control output that implement one or more actions to 15 bring energy equipment operation back into a range predicted by the one or more energy models responsive to detecting an instance of an event not predicted by the one or more energy models.(Fig 4,¶ 22-¶24; ¶22: “…detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances…”;¶81: “…the controller 102 may be etect that a particular appliance is switched on at a time when, according to the profile 304, the premises is not usually occupied and the appliance is not usually in use…”;¶82: “…the controller 102 determines whether an automated response is available for the particular abnormal event detected. For example, in the case of particular appliances the controller 102 may be programmed to automatically activate and/or deactivate the appliance in such circumstances… automatically shut down an appliance, such as an air conditioner, when it is unexpectedly active at particular times of day, and/or in particular weather conditions”)
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai since it allows for detecting abnormal events and automatically controlling (activating and deactivating) an appliance (¶22-¶34, ¶81, ¶82).

With respect to Claim 8,
Tomita and Desai disclose all of the above limitations, Tomita further discloses,
wherein the analysis engine is configured to receive data from the internet including one or more of weather, financial, and security related data, 25 and to incorporate the data from the internet into the one or more energy models.(¶35: “…The power management device 1 includes a power demand/supply management server 10, a system-operation management server 20, a weather information server 30, a consumer DB (Data Base) 40, a communication server 60, and a meter-reading server 70…”;¶40: “…The weather information server 30 stores past data on weather conditions, such as a temperature and a humidity location by location, and supplies a forecasting value relating to a future weather condition to the power demand/supply management server 10…”)

With respect to Claim 12,
Tomita and Desai disclose all of the above limitations, Desai further discloses,
wherein the analysis engine is further configured to predict future energy system anomalies and take action to prevent the future energy system 15 anomalies (¶22: “…Managing energy consumption may further include identifying and/or predicting potential energy-saving strategies, such as a reduction in standby power consumption. The method may also include alerting a human operator if it is detected that one or more appliances may have inadvertently been left on…”;¶75: “…the prediction of expected energy usage is significant because it enables the controller 102 to identify deviations from anticipated consumption, which may then be used as the basis for generation of relevant warnings, alerts, and/or 
Tomita and Desai are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai since it allows for predicting potential energy-saving strategies (¶22, ¶75).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita, Desai in further view of Nye, et al., US Patent Application Publication No US 2015/0160935A1.
With respect to Claim 7,
Tomita and Desai disclose all of the above limitations, the combination of Tomita and Desai does not describe the following limitation, but Nye however as shown discloses,
wherein the analysis engine is configured, after initial installation, to enter a training phase in which it queries a network of the facility to 20 determine the different energy equipment types present in the facility and the other IT systems present in the facility.(¶29: “…installation detection module 205 may be configured to detect an installation of a device at a premises such as a home or place of business…upon  the device being installed may be a component of a home automation system…”;¶31: “…a processor on the control panel may detect the control panel being installed. Additionally, or alternatively, the processor on the control panel may detect a component being installed (e.g., a motion detector, etc.)…”;claim 20: “…detect an installation of a device at a premises; upon detecting the installation of the device at the premises, query the device for a device identifier; and upon identifying the device identifier, query a repository for device configuration information based on the identified device identifier..”) Examiner interprets the detecting an installation of a device as taught by Nye as teaching the intended function of applicant’s training phase.
Nye discloses a method/system for automating components of a premises via a network. Tomita, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption as taught by Desai and the method/system for managing device configuration information as taught by Nye since it .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita, Desai in further view of Yeo, et al., US Patent Application Publication No US 2004/0225649A1
With respect to Claim 9,
Tomita and Desai disclose all of the above limitations, the combination of Tomita and Desai does not describe the following limitation, but Yeo however as shown discloses,
wherein the analysis engine is configured to receive data from lighting sensors of the facility and to incorporate the data from the lighting sensors into the one or more 30 energy models.(¶33, ¶34: “… EEM data may include, but is not necessarily limited to, Electrical Operation Data such as volts, amps, status, power; Power Quality Data such as harmonics, power factor, reliability (such as number of nines), disturbance data; Consumption Data such as energy and demand; Event Data such as set point actions, status changes and error messages; Financial Data such as energy cost, power factor penalties, revenue data, billing data such as tariffs for water, air, gas, electricity and steam; Environmental Data such as temperature, pressure, humidity and lightning/atmospheric disturbance data; Water Air Gas Electric Steam ("WAGES") data; Configuration data such as 
Yeo discloses a real-time Enterprise Energy Management system including several integrated applications which identify variables that drive the energy use of a facility. Once these energy drivers have been identified they can be used in a variety of ways including to set planning levels, execute energy savings measures, track performance and estimate actual savings. Tomita, Desai and Yeo are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption of Desai and the method/system for identifying energy drivers as taught by Yeo since it allows for identifying variables that drive the energy use of a facility (¶33, ¶34).

With respect to Claim 10,

wherein the other IT systems of the facility include one or more of an enterprise resource planning system, a calendar service, a manufacturing execution system, a data center infrastructure management system, a finance system, a supervisory control and data acquisition system, a customer relationship management system, a transportation management system, a human resource system, and an enterprise asset management system..(¶46: “…Other sources of information like weather, pricing, occupancy, environmental emissions, anticipated consumption and other long term data (past, present and possibly estimated future) including weather, production schedules, inventory levels, Enterprise Resource Planning ("ERP") data, etc. can also be used in making the future predictions more accurate… Customer Relationship Management ("CRM"), Enterprise Application Integration, Salesforce Automation Software, Operational Support Systems, Business Intelligence, Industrial Process Automation, Building Management Systems and Manufacturing Execution Systems…”)
Tomita, Desai and Yeo are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to Claim 11,
Tomita and Desai disclose all of the above limitations, the combination of Tomita and Desai does not describe the following limitation, but Yeo however as shown discloses,
further comprising a second analysis engine associated with a second facility and in communication with the analysis engine, the analysis engine configured to collect data from 10 the second analysis engine for use in decision making regarding actions to improve operation of the energy equipment.(Fig 1a, ¶7: “…FIG. 1b depicts an exemplary Instantaneous Cost Engine output…”; ¶8: “…EEM System requests and receives tariff information from a Distributed Rate Engine…”;¶23: “…The EEM system also may be coupled with hardware components such as computers, relays, metering devices and other Intelligent Electronic Devices ("IEDs"). It is appreciated that an EEM system includes both hardware and software components and may be coupled using a network, such as an LAN, WAN, Intranet or the Internet network. It can This resulting information can be used for Energy Analytics and in other EEM systems… The rate engine can reside on a different computer from the EEM software, possibly even managed by a different company like an application service provider ("ASP"). Additionally by separating the rate 
Tomita, Desai and Yeo are directed to the same field of endeavor since they are related to managing energy consumption associated with a system/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power demand/supply management system of Tomita with the method/system of managing energy consumption of Desai and the method/system for identifying energy drivers as taught by Yeo since it allows for profiling and identifying relationships between various variables in the energy management to help optimize business and energy costs (¶46).

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, Desai, in further view of Nye.
Yeo discloses,
installing an energy analysis engine in an Energy Management system in communication with a facility network, (Abstract: “…An application for determining energy drivers is disclosed. The application analyzes quantity metadata and energy usage data to determine at least one relationship. The quality of the relationship is further assessed. Based on the determined relationship and the assessed quality, the energy driver is identified…”:;¶23: “…The EEM system may include one or several of the following software based applications, components or sub-systems: Automated expert control of energy cost management, instantaneous cost engine, inference engine for the Energy Cost Analysis ("ECA"), energy analytics products and services, disaggregation of loads, automatic energy calculation by Supervisory Control And Data Acquisition ("SCADA") program, distributed enterprise rate engine, incremental rate engine, web service for transient analysis, identifying and tracking of energy drivers, monitoring reliability and efficiency of energy systems, energy management notification systems, aggregation and consolidation of historical data from independent EEM systems, improvements to energy management data storage systems, enterprise energy management log, demand responses, and web based display and reporting of energy and energy management variables or data...the EEM system may include one or several of the applications, either integrated or stand-alone. The EEM system also may be coupled with hardware components such as computers, relays, metering devices and other Intelligent Electronic Devices ("IEDs")…”;¶37: “…an Energy Driver Application 120 that automatically finds energy drivers for a specific system, without the user or owner of the system having to know what the drivers are in advance…”;¶67: “…, the software can monitor operating parameters (both electrical and non-electrical) and calculate the compound efficiency of the process based on the efficiency of individual process components…”) Applicant’s disclosure generally installing an energy analysis engine in a computer system in communication with a facility network (pg 10, line 25- pg 11 line 2), and that the control engine (also referred to herein as an “analysis engine”, “energy analysis engine” or simply an engine” captures relationships between business operations and facility energy systems and is capable of initiating actions to adjust operating parameters of facility energy systems as needed…”(pg 5, lines 24-28). Applicant’s disclosure further describes a general purpose computer as implementing one or more of the methods of applicant’s invention (pg 13, lines 23-29).Giving the broadest reasonable interpretation of applicant’s claim limitation, Examiner interprets the Energy Management System, Enterprise Energy Management (EEM), Enterprise Software (Fig 12), including the various integrated applications (i.e. Energy Driver application(including an input/output module processing module), EEM software application, etc.) of Yeo as teaching the intended function of applicant’s energy analysis engine installed in an Energy Management system.
access data feeds from the one or more enterprise systems(Fig 1a, ¶30: “…The EEM software server 101 may be coupled with a utility 107, a generator 108, a substation 109, and an industrial facility 110 and so forth through network 102. The entities 107-110 may record and report various types of EEM data that is sent to the EEM software server 101…the devices 107-110 should be construed broadly to include various different types of computing devices that may transfer various types of energy consumption data to the EEM software server 101, as well as access the EEM software server 101 to use the EEM software application located thereon…”; ¶37: “…an Energy Driver Application 120 that automatically finds energy drivers for a specific system, without the user or owner of the system having to know what the drivers are in advance…¶42: “…The Energy Drivers Application 120 accepts various inputs, including energy usage data, which may come from the IEDs 105, wireless device 103, utility 107, generator 108, substation 109, industrial facility 110, database server 111 or other source of energy usage data…”; ¶43: “…The Processing Module 124 transmits the relationships and the identified energy drivers resulting from of the searching and analyzing to the Output Module 126…This can be done by transmitting the output to a particular destination, by making it available for access such as on a web server, or via an application programming interface ("API"). The outputted relationships may then be used to manage energy usage to reduce usage and cost. In one embodiment, all identified energy drivers and an associated measure of the quality of the relationship to which they are associated are output via the Output Module 126…”;;Fig 4, ¶60: “…A rate or tariff engine is a set of software components than can convert energy data and Time-Of-Use data (and possibly other relevant inputs such as weather/temperature etc) into cost/billing information. This resulting information can be used for Energy Analytics and in other EEM systems… The rate engine can reside on a different computer from the EEM software, possibly even managed by a different company like an application service provider ("ASP"). Additionally by separating the rate engine from the EEM software, different types of devices, like an IED, can query the rate engine…”)
identify one or more facility energy driver parameters represented in the data feeds from the one or more enterprise systems(¶37-¶44;¶42: “…The Energy Drivers Application 120 accepts various inputs, including energy usage data, which may come from the IEDs 105, wireless device 103, utility 107, generator 108, substation 109, industrial facility 110, database server 111 or other source of energy usage data…”; ¶43: “…The Processing Module 124 transmits the relationships and the identified energy drivers resulting from of the searching and analyzing to the Output Module 126,… all identified energy drivers and an associated measure of the quality of the relationship to which they are associated are output via the Output Module 126. The output energy drivers may be ranked or otherwise sorted based on the accompanying quality assessment. In alternative embodiments, quality assessment is performed for each determined relationship and only those energy drivers associated with determined relationships which satisfy defined quality criteria, either statically or dynamically defined, are output via Output Module 126…”;¶66: “…Information about the energy system configuration, such as which equipment is installed in series or parallel, can be entered either manually or through some automated process…”).   
build an energy model correlating the one or more facility energy driver 25 parameters with facility energy consumption; (¶35-¶37; ¶36: “…Once these energy drivers have been identified they can be used in a variety of ways including to set planning levels, execute energy savings measures, track performance and estimate actual savings….providing software that: accepts time series data of a potential energy driver, accepts time series data of energy usage and/or energy cost, examines the two data sets for relationships that can be used to model the impact of the driver on energy use/cost and finally explains the results using actual and sample relationship graphs and plain language descriptions. The software may suggest none to many potential relationships and the user may choose to accept none, any, or all of them for future ongoing use. Once a relationship has been identified, the system will use it as an input to a set of standard energy management tools such as: load profiles, best fit lines, CUMulative SUM of variances ("CUSUM") charts, control charts, saving reports, etc. These resulting automatically generated tools can then be used to manage energy use/cost by maintaining ongoing control and monitoring over the energy driver…”)
Yeo discloses all of the above limitations, Yeo does not distinctly describe the following limitations, but Desai however as shown discloses,
adjust one or more 30 operating parameters of one or more energy consuming and/or energy producing devices at the facility responsive to a detected change in a correlation between the one or more facility energy driver parameters and the facility energy consumption(Fig 4, ¶22-¶24; ¶22: “…detecting abnormal events, and generating corresponding alerts. Managing energy consumption may also include activating and deactivating appliances…”; ¶82: “…in the case of particular appliances the controller 102 may be programmed to automatically activate and/or deactivate the appliance in such circumstances… automatically shut down an appliance, such as an air conditioner, when it is unexpectedly active at particular times of day, and/or in particular weather conditions…”)
flag an instance of an event not predicted by the energy model and present an indication of correlations between energy use of one of the one or more energy consuming and/or energy producing devices associated with the event and the energy drivers and operating parameters of the one of the one or more energy consuming and/or energy producing devices to a user or the Energy Management system for further action in the facility. (Fig 4, ¶79-¶82;¶80: “…Consumption management, which includes both automated functions performed by the controller 102, and partially or wholly manual functions initiated by one or more human operators, is based upon the input 402 of relevant information from the profile 304, predicted usage 308 and actual usage provides opportunities for the user to make decisions and behavioural changes which will result in reduced energy consumption…”;¶81: “…An abnormal event may be any unusual or unexpected energy consumption, which is not consistent with historical usage patterns 312 and/or expected patterns 308 based upon the profile 304. The controller 102 may be programmed to identify and/or infer a specific cause for an abnormal event…”;¶83: “…the controller 102 may generate an alert to be delivered to one or more human operators, at step 410. For example, the controller 102 may be programmed to send an SMS message to one or more cellular telephone numbers advising of the abnormal event. The human operator is therefore alerted to the event, and may take appropriate corrective action…”)
Yeo discloses a real-time Enterprise Energy Management system including several integrated applications which identify variables that drive the energy use of a facility. Once these energy drivers have been identified they can be used in a variety of ways including to set planning levels, execute energy savings measures, track performance and estimate actual savings. Desai teaches a method, system and apparatus for managing energy consumption associated with particular premises. Desai further provides "context-aware" management of energy consumption associated with a 
Yeo and Desai disclose all of the above limitations, the combination of Yeo and Desai does not distinctly describe the following limitations, but Nye however as shown discloses
(¶29: “…installation detection module 205 may be configured to detect an installation of a device at a premises such as a home or place of business…upon detecting the installation of the device at the premises, querying module 210 may query the device being installed for a device identifier… the device being installed may be a component of a home automation system…”;¶31: “…a processor on the control panel may detect the control panel being installed. Additionally, or alternatively, the processor on the control panel may detect a component being installed (e.g., a motion detector, etc.)…”;claim 20: “…detect an installation of a device at a premises; upon detecting the installation of the device at the premises, query the device for a device identifier; and upon identifying the device identifier, query a repository for device configuration information based on the identified device identifier…”)
Nye discloses a method/system for identifying and automating components of a premises via a network. Yeo, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for identifying energy drivers of Yeo with the techniques for managing energy consumption associated with a premises of Desai and the method/system for identifying device configuration information as taught by Nye since it allows for automating, and identifying devices/components at a premises (¶29, ¶30).


With respect to Claim 14,
Yeo, Desai and Nye disclose all of the above limitations, Yeo further discloses,
wherein the energy analysis engine accesses one or more data feeds from the internet that are relevant to the facility energy consumption and incorporates correlations between energy driver parameters represented in the one or 5 more data feeds from the internet and the facility energy consumption into the energy model.(¶21: “…changes to energy usage can be patterned, modeled and analyzed using historical databases and other non-measured information to see how costs may change. …”;¶30: “…The EEM software server 101 may be coupled with a utility 107, a generator 108, a substation 109, and an industrial facility 110 and so forth through network 102. The entities 107-110 may record and report various types of EEM data that is sent to the EEM software server 101…”;¶36: “…accepts time series data of a potential energy driver, accepts time series data of energy usage and/or energy cost, examines the two data sets for relationships that can be used to model the impact of the driver on energy use/cost and finally explains the results using actual and sample relationship graphs and plain language descriptions. The software may suggest none to many potential relationships and the user may choose to accept none, any, or all of them for future ongoing use. Once a relationship has been identified, the system will use it as an input to a set of standard energy management tools…”)

With respect to Claim 15,
Yeo, Desai and Nye disclose all of the above limitations, Yeo further discloses,
wherein the energy analysis engine requests a user to validate one or more correlations between the one or more facility energy driver 10 parameters and the facility energy consumption.(¶36: “…accepts time series data of a potential energy driver, accepts time series data of energy usage and/or energy cost, examines the two data sets for relationships that can be used to model the impact of the driver on energy use/cost and finally explains the results using actual and sample relationship graphs and plain language descriptions. The software may suggest none to many potential relationships and the user may choose to accept none, any, or all of them for future ongoing use …”)

With respect to Claim 16,
Yeo, Desai and Nye disclose all of the above limitations, Yeo further discloses,
wherein a user manually links the energy analysis engine to one or more additional enterprise systems and the energy analysis engine incorporates correlations between energy driver parameters represented one or more data feeds from 15 the one or more additional enterprise systems and the facility energy consumption into the energy model.(¶36: “…An important part of managing energy use is to identify variables that drive the energy use. Once these energy drivers have been identified they can be used in a variety of ways including to set planning levels, execute energy savings measures, track performance and estimate actual savings. The current state of the art depends on specialized knowledge and manual investigation (perhaps using software such as spreadsheets). One approach consists of providing software that: accepts time series data of a potential energy driver, accepts time series data of energy usage and/or energy cost, examines the two data sets for relationships that can be used to model the impact of the driver on energy use/cost and finally explains the results using actual and sample relationship graphs and plain language descriptions. The software may suggest none to many potential relationships and the user may choose to accept none, any, or all of them for future ongoing use…”;¶47: “…A further embodiment allows the user to enter an equipment inventory list of the devices (such as motors, generators, lighting, transformers, etc.) that can have characteristics that affect the amount of energy they use and the cost associated with this energy use. Possible modifications along with the resultant affects on the power system can also be entered. Cost information for various modifications and desired payback period can also be entered into the EEM system…”)



With respect to Claim 17,
Yeo, Desai and Nye disclose all of the above limitations, Desai further discloses,
wherein the energy analysis engine updates the energy model in response to a change in a determined correlation between the one or more 20 facility energy driver parameters and the facility energy consumption and automatically updates the one or more operating parameters of the one or more energy consuming and/or energy producing devices at the facility responsive to the update to the energy model.(¶107: “…Actual usage may then be monitored over a predetermined period, for example on a day by day basis…”; ¶108: “…Profile adaptation may then be performed… Actual patterns of heating/cooling energy consumption may differ from those predicted, and the corresponding times in the profile may be adapted accordingly. Preferably, on initial installation, the values are adapted more rapidly and/or in larger increments, however after a few weeks of tuning the values may be altered in smaller degrees…”;¶109: “…The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile. For example, the user can advise the system, eg via the GUI, if they are going to be absent for a particular period, or if they wish to prevent further adaptation of a particular pattern after a period of adaptation…”;¶115: “…the system may be configured to adaptively set target temperatures within the residence to an acceptable compromise between energy efficiency and desired temperature, within a predetermined range, depending upon whether significant savings may be achieved by allowing appropriately small variations from a desired set temperature…”)
Yeo, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for identifying energy drivers of Yeo with the method/system for identifying device configuration information of Nye and the techniques for managing energy consumption associated with a premises as taught by Desai since it allows for the adaptation of a particular pattern after a period of time whereby the initial parameters of a profile are modified. (¶107-¶108).

With respect to Claim 18,
Yeo, Desai and Nye disclose all of the above limitations, Desai further discloses,
wherein the energy analysis engine highlights 25 unexpected changes in facility energy use to a user of the facility.(¶149: “…use of an energy profile of the premises, which is adaptively updated in accordance with actual usage and other factors (eg user input), such that the system is The system also provides a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the system. The system is also able to provide users with real-time alerts in relation to unexpected or abnormal energy consumption events, and allows users to issue commands remotely for the controlling of appliances and other energy-consuming or -generating devices. …”)
Yeo, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for identifying energy drivers of Yeo with the method/system for identifying device configuration information of Nye and the techniques for managing energy consumption associated with a premises as taught by Desai since it allows for providing users with real-time alerts in relation to unexpected or abnormal energy consumption events. (¶107,¶108, ¶149).




With respect to Claim 19,
Yeo, Desai and Nye disclose all of the above limitations, Desai further discloses,
wherein the energy analysis engine automatically discovers new energy consumption drivers for the facility energy consumption and automatically incorporates the new energy consumption drivers into the energy model.(Fig 4-6, ¶88, ¶89; ¶96, ¶97, ¶108: “…Profile adaptation … Actual patterns of heating/cooling energy consumption may differ from those predicted, and the corresponding times in the profile may be adapted accordingly. Preferably, on initial installation, the values are adapted more rapidly and/or in larger increments, however after a few weeks of tuning the values may be altered in smaller degrees…”;¶109: “…After a sufficient period of adaptation, which may be determined by a reduction in variability between predicted and actual usage, any changes in apparent usage pattern may be used as the basis for consumption management measures, such as providing the user with appropriate alert messages, as described above with reference to FIG. 4. The user can also provide the system with information either temporarily or permanently overriding or modifying the parameters presently held in the profile…”;¶110: “…the system may implement pre-heating and/or pre-cooling based upon typical return times, ¶133-¶136…”)
adaptation of a particular pattern after a period of time whereby the initial parameters of a profile are modified. (¶107-¶108).

With respect to Claim 20,
Yeo, Desai and Nye disclose all of the above limitations, Desai further discloses,
wherein the energy analysis engine monitors one of a security system and a calendar service of the facility and provides the one or more control commands response to a determination of a change in an occupancy pattern of the facility based on data from the one of the security system and the calendar service.(Abstract: “…managing energy consumption associated with premises includes firstly generating (302) and storing an initial energy profile (304) of the premises. The profile (304) includes information characterising the premises, such as occupancy patterns, function of the premises, geographical location, nformation relating to daily and/or weekly occupancy patterns, such as the time of day during which the premises is occupied, and the number of occupants…” )
Yeo, Desai and Nye are directed to the same field of endeavor since they are related to managing device configuration information associated with a customer’s facility/premises. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for identifying energy drivers of Yeo with the method/system for identifying device configuration information of Nye and the techniques for managing energy consumption associated with a premises as taught by Desai since it allows for the ongoing monitoring and management of energy consumption that is specific (ie customised) to the premises usage patterns (Abstract, ¶14, ¶16).

With respect to Claim 21,
Yeo, Desai and Nye disclose all of the above limitations, Yeo further discloses,
wherein the energy analysis engine communicates data to a second analysis engine associated with a second facility for use in decision making regarding actions to improve operation of the one or more energy consuming and/or producing devices.( Fig 1a, ¶7: “…FIG. 1b depicts an exemplary Instantaneous Cost Engine output…”; ¶8: “…EEM System requests and receives tariff information from a Distributed Rate This resulting information can be used for Energy Analytics and in other EEM systems… The rate engine can reside on a different computer from the EEM software, possibly even managed by a different company like an application service provider ("ASP"). Additionally by separating the rate engine from the EEM software, different types of devices, like an IED, can query the rate engine…”)

Conclusion































References cited but not used:
Sneeringer, US Patent Application Publication No US2004/0024717A1, “Computer assisted and/or implemented process and architecture for web-based monitoring of energy related usage, and client accessibility therefor”, relating to a method and/or a computer architecture for monitoring energy usage via local area networks ("LANs") and/or global area networks such as the World Wide Web ("WWW" or "Web").
Klots, US Patent No US8989910B1, “Systems and Methods for data mining of Energy Consumption Data”, relating to collect and analyze data relating to energy consumption and factors affecting energy production levels.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                      /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629